Case 1:11-cr-00121-GBD Document 560

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee eee ee eee eee eee ee ee eee eee eee eee eee X
UNITED STATES OF AMERICA,
-against- : ORDER
DIMITRY ARONSHTEIN, : 11 Crim. 121-2 (GBD)
Defendant. :
wn ee ee ee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The Government’s motion to seal its submission and exhibits in connection with
Defendant’s motion for compassionate release, (ECF No. 559), is GRANTED. The Clerk of Court
is directed to close the motion accordingly. If the Defendant wishes to file any documents under
seal, he shall submit a letter motion seeking leave to do so, in accordance with this Court’s

Individual Rules and Practices.

Dated: New York, New York
May 11, 2020
SO ORDERED.

ssey. b Dori

CEPR B. DANIELS
hited States District Judge

 

 
